Citation Nr: 1611300	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  14-20 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) VISN 20 Network Payment Center in 
Portland, Oregon


THE ISSUES

Entitlement to reimbursement of unauthorized medical expenses for services rendered at Grays Harbor Community Hospital on December 2, 2013 and December 9, 2013.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to June 1997.

The Veteran resides in the jurisdiction of the Regional Office (RO) in Seattle, Washington.  However, this matter came to the Board of Veterans' Appeals (Board) on appeal from decisions by the VISN 20 Network Payment Center in Portland, Oregon.  

In April 2015, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

On November 15, 2013, the Veteran complained of abdominal pain went to the Grays Harbor Community Hospital emergency room.  The Veteran testified that a CT scan confirmed the presence of two hernias.  He stated that he was told to go to his primary care physician as soon as possible and arrange for surgery.  He also stated that if he did not have the surgery, it could possibly present long-term health risks, even death.  The Veteran suggested that in a telephone consultation prior to the surgery, a VA physician had authorized the performance of that surgery at a non-VA medical center.  

From December 3, 2013 through December 12, 2013, the Veteran had several conversations with personnel, including his primary care physician, from the VA Medical Center (MC) in American Lake, Washington.  There is no evidence on file to substantiate the Veteran's claim that the VA gave him permission to have the surgery performed by a non-VA health care provider.   

During his hearing, the Veteran also testified that the VA had paid for the services of the anesthesiologist who had attended the December 9, 2013 hernia surgery but that it had disapproved other charges associated with that surgery.  There is no documentation on file showing that the anesthesiologist's charges were paid by the VA.  

Because there may be outstanding evidence which is relevant to the Veteran's claim, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ must ask the VAMC in American Lake, Washington for evidence that the VA approved the Veteran's December 9, 2013 hernia surgery by a non-VA health care provider.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

2.  The AOJ must ask for documentation from the VA, Grays Harbor Community Medical Center, and from the Veteran showing that the VA paid for the cost of anesthesiologist who attended the Veteran's December 9, 2013 hernia repair at Grays Harbor Community Hospital.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity affiliated with the federal government, and those records are unavailable, the AOJ must notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2015).

3.  When the actions in parts 1 and 2 have been completed, the AOJ must refer the case to a qualified VA health care provider for review.  Thereafter, the VA reviewer must render an opinion as to whether or not the Veteran's December 9, 2013 hernia surgery was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

PLEASE NOTE:  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 

The VA reviewer must state HOW AND WHY he or she reached the opinion they did.  If the VA reviewer is unable to render an opinion without resort to SPECULATION, he or she must state why that it so.  

A discussion of the facts and the medical principles involved, with citations to the evidence of record and the applicable medical literature will be of considerable assistance to the Board.  

4.  When the actions in parts 1, 2, and 3 have been completed, the AOJ must take any other indicated action.  Then, the AOJ must readjudicate the issue of entitlement to reimbursement of unauthorized medical expenses for services rendered at Grays Harbor Community Hospital on December 2, 2013 and on December 9, 2013.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


